internal_revenue_service number release date index number ----------------------- ------------------------ ----------------------------- ----------- --------------------------- ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc tege eo2 plr-135806-07 date date ------------------------------- ----------------------------------------- legend city plan ----------------------------------------------------------------------- trust -------------------------------------------------------------------------------------- dear --------------- ----------------------------------------- this is in reply to your letter dated date requesting a ruling that the income of trust is excluded from gross_income under sec_115 of the internal_revenue_code facts plan provides health benefits for the retired employees of city and their dependents city a political_subdivision of state is the only participating employer in plan plan is administered by city and can be amended and terminated by city plan provides benefits through both insurance policies and self-funding agreements these benefits include hospitalization medical dental vision and long-term care city represents that in no event will contributions by retired employees be made on a pre-tax basis in addition city represents that it will take reasonable steps to identify individuals who do not qualify as a spouse or dependent within the meaning of sec_152 of the internal_revenue_code city will include in the taxable_income of a retired employee imputed_income relating to the participation of any such individual plr-135806-07 as part of plan city established trust the funds in trust are held exclusively to provide benefits to plan participants and to defray the expenses of administering plan and trust trust’s income is derived from employee contributions city contributions and investment_income contributions made to trust are irrevocable the trustees are appointed by and can be removed by city in the event of the removal or resignation of a trustee a successor trustee is designated by city the trust agreement can be amended or terminated by city at any time for any reason no private interests participate in or benefit from the operation of trust other than as providers of goods or services city can dissolve trust only after the payment of trust’s remaining debts and liabilities and the satisfaction of all obligations to provide benefits under the trust agreement the trust agreement provides that upon satisfaction of trust obligations and expenses any remaining assets in trust are to be distributed in accordance with the direction of city city proposes to amend the trust agreement to provide that upon satisfaction of all trust obligations and expenses any remaining assets will be distributed to city law and analysis in revrul_77_261 1977_2_cb_45 income from an investment fund sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests trust provides health benefits to retired employees of city a political_subdivision plr-135806-07 neither materially participate in the organization nor benefit more than incidentally from the organization of state providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to city the sole participating employer in plan no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation city has assumed with respect to providing health benefits to its employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 the proposed amendments described above to plan and the trust agreement are adopted we hold that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code federal tax purposes no opinion is expressed concerning the federal tax consequences of the trust under any other provision of the code other than those cited above in particular no representation is made regarding the federal tax consequences of contributions to or payments from plan including but not limited to whether contributions to plan are excludable from the gross_income of retirees under sec_106 and whether payments from plan including reimbursements of medical_expenses are excludable from the gross_income of retirees under sec_104 or sec_105 no opinion is expressed on the classification of trust as a_trust or corporation for based on the information and representations submitted by trust and provided sincerely plr-135806-07 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent enclosures cc ________________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities copy of this letter copy for sec_6110 purposes
